
	
		I
		111th CONGRESS
		1st Session
		H. R. 1790
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce global greenhouse gas emissions resulting from
		  land conversion and deforestation in developing countries, to provide
		  incentives for developing countries to increase forest carbon stocks, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Carbon Emission Reduction
			 Act.
		2.FindingsCongress finds that—
			(1)changes in land
			 use patterns and forest sector emissions account for approximately 20 percent
			 of global greenhouse gas emissions;
			(2)land conversion
			 and deforestation are two of the largest sources of greenhouse gas emissions in
			 the developing world, comprising approximately 40 percent of the total
			 greenhouse gas emissions of the developing world;
			(3)with sufficient
			 data, the rates of deforestation and forest degradation and the level of forest
			 carbon stocks can be measured, subject to an acceptable degree of
			 uncertainty;
			(4)encouraging
			 reduced deforestation and reduced forest degradation in foreign countries
			 could—
				(A)provide critical
			 leverage to encourage voluntary participation by developing countries in
			 emission limitation regimes;
				(B)facilitate greater
			 overall reductions in greenhouse gas emissions than otherwise would be
			 practicable; and
				(C)substantially
			 benefit biodiversity, conservation, and indigenous and other forest-dependent
			 people in developing countries;
				(5)in addition to
			 forest carbon activities that can be readily measured, monitored, and verified
			 through national-scale programs and projects, there is great value in reducing
			 emissions and sequestering carbon through forest carbon projects in countries
			 that lack the institutional arrangements to support national-scale accounting
			 of forest carbon stocks; and
			(6)providing emission
			 allowances in support of activities in countries that lack fully developed
			 institutions for national-scale accounting could help to build capacity in
			 those countries, increase the sequestration of additional carbon, and increase
			 participation by developing countries in international climate
			 agreements.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Developing
			 countriesThe term
			 developing countries means countries considered to be ‘emerging
			 and developing economies’ according to the International Monetary Fund’s World
			 Economic Outlook Report, April 2008, except the term does not include countries
			 determined by the Secretary to have repeatedly provided support for acts of
			 international terrorism, as designated pursuant to section 6(j) of the Export
			 Administration Act of 1979, section 40 of the Arms Export Control Act, and
			 section 620A of the Foreign Assistance Act of 1961.
			(3)International
			 forest carbon activitiesThe term international forest
			 carbon activities means national or subnational activities in
			 developing countries that are directed at—
				(A)reducing
			 greenhouse gas emissions from deforestation and forest degradation;
				(B)reducing
			 greenhouse gas emissions from conversion of peatlands; and
				(C)increasing
			 sequestration of carbon through—
					(i)restoration of
			 forests;
					(ii)restoration of
			 degraded land that has not been forested prior to restoration;
					(iii)afforestation,
			 using native species where practicable; and
					(iv)improved forest
			 management.
					(4)SecretaryThe term Secretary means the
			 Secretary of State.
			4.Voluntary
			 participation in programs
			(a)Consultation
			 requirementNo activity
			 authorized by section 5 or 6 shall be carried out in a developing country until
			 at least 30 days after the date on which the Administrator, in consultation
			 with the Secretary, completes consultation about the activity with the
			 government of that developing country.
			(b)Compliance with
			 local lawsNo activity
			 authorized by section 5 or 6 shall be carried out in a developing country if
			 the activity is inconsistent with the laws of that developing country.
			5.Set-aside of
			 emission allowances to forest carbon activities in developing
			 countries
			(a)PurposeThe
			 purposes of this section are—
				(1)to facilitate
			 voluntary participation in national-level activities and accounting in the
			 forest sector in developing countries to ensure market readiness for emissions
			 reductions and increased sequestration from international forest carbon
			 activities in developing countries; and
				(2)to facilitate voluntary participation in
			 international forest carbon activities at sub-national levels in developing
			 countries that achieve low-cost emissions reductions or increased
			 sequestration.
				(b)Requirement to
			 set-aside emission allowancesTo the extent emission allowances are
			 established under any provision of law to address greenhouse gas emissions, the
			 Administrator shall allocate each calendar year, pursuant to subsection (c), a
			 portion of the emission allowances to assist developing countries in their
			 efforts to achieve emissions reductions or increase sequestration of carbon
			 dioxide from international forest carbon activities.
			(c)Allocation
				(1)One-percent
			 allocationNot later than 330
			 days before January 1 of each of calendar years 2013 through 2050, the
			 Administrator shall allocate for distribution under this section one percent of
			 the aggregate quantity of emission allowances established for that calendar
			 year.
				(2)Early
			 actionFor each of calendar
			 years 2011 and 2012, the Administrator shall allocate for early action
			 distribution not more than 10 percent of the aggregate quantity of emission
			 allowances available for each of calendar years 2013 through 2022.
				(3)CarryoverIf the aggregate quantity of emission
			 allowances for a calendar year is not allocated for distribution in the
			 calendar year, the Administrator shall carry over to the next calendar year the
			 remaining emission allowances.
				(d)Ensuring market
			 readiness in developing countries
				(1)Set-aside and
			 auctionThe Administrator shall—
					(A)set-aside a
			 portion of the allowances to be allocated under subsection (c) for the purpose
			 of ensuring market readiness in developing countries; and
					(B)auction those
			 allowances, with the proceeds deposited into a market readiness account for
			 distribution as provided in paragraph (2).
					(2)Eligibility for
			 proceedsThe Administrator
			 shall establish criteria under which developing countries will be eligible to
			 receive amounts from the market readiness account for the purpose of preparing
			 a national forest carbon strategy, including—
					(A)developing a
			 reliable estimate of the national forest carbon stocks and sources of forest
			 emissions of the developing country;
					(B)defining the
			 national emission reference baseline for the developing country based on past
			 emission rates;
					(C)specifying options
			 for reducing emissions; and
					(D)implementing
			 mechanisms that will support policies, programs, and projects to reduce
			 emissions.
					(e)Incentive
			 payments for low-cost emission reductions and sequestration activities
				(1)In
			 generalThe Administrator
			 shall establish criteria under which developing countries will be eligible to
			 receive emission allowances allocated under subsection (c), other than the
			 allowances set-aside under subsection (d), to implement national
			 strategies—
					(A)to reduce
			 emissions from deforestation and forest degradation;
					(B)to implement
			 low-cost emission reduction or sequestration projects in the forest sector;
			 and
					(C)to implement
			 activities with respect to largely intact native forests to guard against
			 deforestation.
					(2)PriorityEmission
			 allowances under this subsection shall be awarded in a manner that
			 favors—
					(A)achievement of the
			 greatest quantity of carbon sequestration or emission reductions for the lowest
			 cost;
					(B)broad geographical
			 distribution of projects; and
					(C)reduction of
			 international leakage, particularly in developing countries with largely intact
			 native forests.
					(3)Prohibition
			 based on certain criteriaNo emission allowances under this
			 section shall be awarded to countries, or entities for projects in countries,
			 that meet the criteria established to carry out subsection (d), as determined
			 by the Administrator, after the two-year period beginning on the date the
			 Administrator determines that those criteria first apply.
				(4)Prohibitions
			 based on emissions
					(A)Initial
			 thresholdFor any calender
			 year after calendar year 2015 and before calendar year 2021, no allowances
			 shall be awarded with respect to a project or activity in a country that
			 generates greenhouse gas emissions accounting for more than one percent of
			 global greenhouse gas emissions during the preceding calendar year.
					(B)Subsequent
			 thresholdFor calendar year
			 2021 and any calender year thereafter, no allowances shall be awarded with
			 respect to a project or activity in a country that generates greenhouse gas
			 emissions accounting for more than 0.5 percent of global greenhouse gas
			 emissions during the preceding calendar year.
					(C)ExceptionUpon
			 a determination by the Administrator that provision of allowances to a project
			 or activity in a country that would otherwise be subject to the exclusions in
			 subparagraph (A) or (B) is in the interest of building needed capacity or
			 reducing international carbon leakage, allowances may be issued to the project
			 or activity subject to other criteria in this subsection.
					(f)Quality and
			 eligibility requirementsNot later than 18 months after the date
			 of enactment of this Act, the Administrator, in consultation with the
			 Secretary, shall promulgate regulations establishing eligibility requirements
			 for the allocation of emission allowances under this section for international
			 forest carbon activities, recognizing that the purpose of this section is to
			 assist forested developing countries in achieving emission reductions or
			 increased sequestration of carbon dioxide from international forest carbon
			 activities, to ensure market readiness, and to build capacity to participate in
			 international forest carbon activities.
			(g)Other natural
			 land that sequesters carbonThe Administrator may provide
			 emission allowances under this section for a project for storage of carbon in
			 other natural land if the Administrator determines that—
				(1)the natural land
			 is capable of storing carbon; and
				(2)the project for
			 storage of carbon in the natural land is capable of meeting the eligibility and
			 quality criteria established pursuant to subsection (f).
				(h)Limitation on
			 double countingNotwithstanding any other provision of this Act,
			 activities that receive credit under section 5 shall not be eligible to receive
			 emission allowances under this section.
			(i)Effect on
			 interaction between entitiesNothing in this section supersedes,
			 limits, or otherwise affects any restriction imposed by Federal law (including
			 regulations) on any interaction between an entity located in the United States
			 and an entity located in a foreign country.
			6.Offsets for
			 international forest carbon activities
			(a)RegulationsNot
			 later than two years after the date of enactment of this Act, the
			 Administrator, in consultation with the Secretary, shall promulgate regulations
			 (including regulations relating to quality and eligibility requirements) for
			 the use of offset allowances for international forest carbon activities.
			(b)Quality and
			 eligibility requirementsThe regulations promulgated pursuant to
			 subsection (a) shall require that, in order to be approved for use under this
			 section, offset allowances for an international forest carbon activity shall
			 meet such quality and eligibility requirements as the Administrator may
			 establish, including requirements that—
				(1)the activity shall
			 be designed, carried out, and managed—
					(A)in accordance with
			 widely-accepted, environmentally sustainable forestry practices;
					(B)to promote native
			 species and conservation or restoration of native forests, if practicable, and
			 to avoid the introduction of invasive nonnative species;
					(C)in a manner that
			 is supportive of the internationally-recognized rights of indigenous and other
			 forest-dependent people living in the affected areas; and
					(D)in a manner that
			 enhances the capability, if consistent with the applicable laws in the country
			 involved, of local communities to exercise prior informed consent regarding
			 projects or other activities, and to prevent the improper taking of property;
			 and
					(2)the emission
			 reductions or sequestrations are real, permanent, additional, verifiable, and
			 enforceable, with reliable measuring and monitoring and appropriate accounting
			 for leakage.
				(c)National level
			 activities
				(1)In
			 generalNot later than two
			 years after the date of enactment of this Act, the Administrator, in
			 consultation with the Secretary, shall prepare a list of countries that
			 have—
					(A)demonstrated the
			 capacity to participate in international forest carbon activities at a national
			 level, including—
						(i)sufficient
			 historical data on changes in national forest carbon stocks;
						(ii)the
			 technical capacity to monitor and measure forest carbon fluxes with an
			 acceptable level of uncertainty; and
						(iii)the
			 institutional capacity to reduce emissions from deforestation and forest
			 degradation;
						(B)capped greenhouse
			 gas emissions or otherwise established a credible national baseline or emission
			 reference baseline;
					(C)achieved
			 national-level reductions of deforestation and degradation below an historical
			 reference baseline, taking into consideration national circumstances and the
			 average annual deforestation and degradation rates of the country during a
			 period of at least five years;
					(D)implemented an
			 emission reduction program for the forest sector; and
					(E)demonstrated those
			 reductions using remote sensing technology, taking into consideration relevant
			 international standards.
					(2)Periodic review
			 of national level reductions in deforestation and forest
			 degradationThe Administrator, in consultation with the
			 Secretary, shall periodically review and update the list of the names of
			 countries included under paragraph (1).
				(3)Crediting and
			 additionalityA verified reduction in greenhouse gas emissions
			 from deforestation and forest degradation under a cap or resulting from a
			 nationwide emissions reference scenario described in paragraph (1)(B) shall
			 be—
					(A)eligible for
			 offset allowances; and
					(B)considered to
			 satisfy the additionality criterion.
					(d)Subnational
			 level activitiesWith respect to foreign countries other than the
			 foreign countries described in subsection (c), the Administrator shall
			 recognize project scale international forest carbon activities as eligible for
			 offset allowances, subject to the quality criteria for forest carbon activities
			 described in subsection (b).
			(e)Other
			 international forest carbon activitiesAn international forest
			 carbon activity, other than a reduction in deforestation or forest degradation,
			 shall be eligible for offset allowances under this section, subject to the
			 eligibility requirements and quality criteria for forest carbon activities
			 described in subsection (b) or other regulations promulgated pursuant to this
			 section.
			(f)Discount
				(1)Initial
			 discountIf, after the date that is 10 years after the date of
			 enactment of this Act, the Administrator determines that a foreign country
			 that, in the aggregate, generates greenhouse gas emissions accounting for more
			 than 0.5 percent of global greenhouse gas emissions has not capped those
			 emissions, established an emissions reference scenario based on historical
			 data, or otherwise reduced total forest emissions of that foreign country, the
			 Administrator shall apply a discount to distributions of offset allowances to
			 international forest carbon activities in that country under this
			 section.
				(2)Subsequent
			 terminationIf, after the date that is 15 years after the date of
			 enactment of this Act, the Administrator determines that a foreign country
			 that, in the aggregate, generates greenhouse gas emissions accounting for more
			 than 0.5 percent of global greenhouse gas emissions has not capped those
			 emissions, established an emissions reference scenario based on historical
			 data, or otherwise reduced total forest emissions of that foreign country, the
			 Administrator shall cease distributions of offset allowances to international
			 forest carbon activities in that country under this section.
				(g)Facility
			 certificationThe owner or operator of a covered entity that
			 submits an offset allowance generated under this section shall certify that the
			 offset allowance has not been retired from use in any greenhouse gas emissions
			 registry.
			(h)Maximum
			 useThe regulations promulgated pursuant to this section shall
			 ensure that offset allowances are not issued for sequestration or emission
			 reductions that have been used or will be used by any other country for
			 compliance with a domestic or international obligation to limit or reduce
			 greenhouse gas emissions.
			(i)ReviewsNot
			 later than three years after the date of enactment of this Act and every five
			 years thereafter, the Administrator, in consultation with the Secretary, shall
			 conduct a review of the activities undertaken pursuant to this section,
			 including the effects of the activities on indigenous and forest-dependent
			 peoples residing in affected areas.
			
